DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 10/14/2022 amended claims 1-2, 4-6 and 8.  Applicants’ arguments overcome the claim objections from the office action mailed 7/18/2022; therefore the objection is withdrawn.  Applicants’ amendments overcome the 35 USC 112 rejection from the office action mailed 10/14/2022; therefore the objection is withdrawn.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejection over Song and Song in view of Gavel from the office action mailed 7/18/2022; therefore these rejections are maintained below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al., Chinese Publication No. CN104140724A (hereinafter referred to as Song – for citation purposes USPG-PUB No. 2017/0247568 is being used).  
Regarding claims 1-2, 5 and 9, Song discloses a multi-layer coating system, comprising a first coating composition and a second coating composition, wherein the first coating composition comprises an acrylic resin (a) having a glass transformation temperature (Tg) of at least 70°C and the second coating composition comprises a three-functionality polyester acrylate, a six-functionality polyurethane acrylate, and a nine-functionality polyurethane acrylate.  The present invention further provides a method of coating a multi-layer coating system on a substrate and a substrate coated with the multi-layer coating system (as recited in claim 1) (see Abstract).  
Song further discloses the presence of compounds including ACRYDIC SHA-288A (low hydroxy polyurethane resin of the first coating as recited in claim 1 - per instant specification and reads on claim 2) (Para. [0013]), and an acrylic resin in the first coating composition, which can also include SHA-288 from DIC additionally to the one described above (a polyurethane acrylate oligomers in the first coating layer as recited in claim 1) (Para. [0016]-[0017]), a three-functionality polyurethane acrylate oligomer in the second coating composition having a weight average molecular weight ranging from 10,000 to 150,000 (polyurethane acrylate oligomer in the second coating as recited in claim 1 and reads on claim 5) (see Abstract and Para. [0011] and [0026] – paragraph 0011 is cited to show the molecular weight of similar polyurethane acrylate oligomers), and dipropyleneglycol diacrylate (active monomer in the second coating having two-functionality as recited in claims 1 and 9 – per the instant specification) (Para. [0034]).  
Song discloses all the limitations discussed above but does not disclose the active monomers in a specific embodiment in the second coating layer as recited in claim 1.  
It is the position of the examiner that one of ordinary skill in the art at the time of the invention would immediately envisage the instant claims from the disclosure of Song as discussed above. 

Claim Rejections - 35 USC § 103
Claims 3-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Gavel et al., US Patent Application Publication No. 2012/0045604 (hereinafter referred to as Gavel).  
Song discloses all the limitations discussed above but does not disclose the two-functionality polyurethane acrylate oligomer recited in claims 3-4 and 7.  
Gavel discloses a multi-layer, biodegradable film is disclosed. The multi-layer, biodegradable film contains a biodegradable core layer and a biodegradable pressure sensitive adhesive layer. The film may further contain a biodegradable, printable layer and a release liner.  Gavel further discloses multifunctional monomers for crosslinking purpose.  Such multifunctional monomers include, for example, hexane diol di(meth)acrylate, (poly)ethylene glycol di(meth)acrylate, (poly)propylene glycol di(meth)acrylate, neopentyl glycol di(meth)acrylate, pentaerythritol di(meth)acrylate, trimethylol propane tri(meth)acrylate, pentaerythritol tri(meth)acrylate, dipentaerythritol hexa(meth)acrylate, epoxy(meth)acrylate, polyester(meth)acrylate and urethane(meth)acrylate (two-functionality polyurethane acrylate oligomers in the second coating as recited in claims 3-4 and 7) (Para. [0083]).  These multifunctional monomers may be also used either alone or in combination of two or more types (as recited in claims 6 and 8). The amount of the multifunctional monomers is preferred to be 30 wt. % or less of the total monomer components from the viewpoint of adhesive property which would be motivation to combine with the composition of Song (Para. [0084]).  

Response to Arguments
Applicants’ arguments filed 10/14/2022 regarding claims 1-9 have been fully considered and are not persuasive.  
Applicants argue that Song does not disclose a polyurethane acrylate oligomer in the first coating layer as recited in instant claim 1.  This argument is not persuasive as Song in paragraph 0017 discloses examples of acrylic resin compounds (Song calls then acrylic resin compounds b)) which can be used in the first coating layer.  These include compounds such as, SHA-288 from DIC which is a polyurethane acrylate oligomer per the instant specification.  For this reason applicants’ arguments regarding the Song are not persuasive.  
Applicants also argue that Song does not disclose three-functionality polyurethane acrylate oligomer compounds as recited in instant, amended claim 1.  This argument is also not persuasive.  Song in the Abstract explicitly discloses the presence of a three-functionality polyurethane acrylate resin.  
Gavel discloses coating layers that use the compounds discussed above wherein said compounds for use in adhesion which is the motivation provided to combine the references as discussed above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771